Title: A. F. De Laage to Thomas Jefferson, 31 July 1817
From: De Laage, A. F.
To: Jefferson, Thomas


          
            
              Monsieur,
               Charlottesville 31 Jt 1817
            
            Je me Suis rendu ce matin à Monticello, pour vous présenter mes respects, et vous temoigner toute ma reconnoissance des Bontés que vous avez eues pour moi pendant mon Séjour à Charlottesville: Croyez, je vous prie, Monsieur, que je sens bien vivement l’extrême Distance qui existe entre Vous et moi, et qui les Politesses dont vous m’avez comblé, Sont pour moi un honneur dont je Serai toujours fier, et que je ne pourrai jamais oublier—
            Je quitte votre Voisinage, et vais m’établir à Lynchburg, ou j’espere trouver les moyens de mieux combattre l’infortune. d’avoir été reçu chez vous Monsieur, d’avoir été admis à votre table, est presque le Seul titre que j’aie à la bienveillance des habitants de Lynchburg: oserais je esperer que ce ne fut pas une indiscrétion de ma Part, de vous demander une introduction à quelques Personnes de cette Ville? Veuillez, Monsieur, Si vous m’accordez ma Demande, faire remettre le tout à M. Wells, qui me le fera parvenir: Car des affaires me forcent impérieusement a Partir demain matin: Veuillez aussi, je vous en Supplie, Monsieur, croire à toute la Reconnoissance et au profond Respect avec lesquels—
            
              J’ai l’honneur d’être, Monsieur, Votre très humble et très obeissant Serviteur—
              A. F. De Laage
            
          
          
            Mde De Laage vous prie de présenter Ses respects à Madame Randolph—
          
         
          Editors’ Translation
          
            
              
                Sir,
                 Charlottesville 31 July 1817
              
              I went to Monticello this morning, to pay you my respects and express all my gratitude for the kindness you have shown me during my stay in Charlottesville. Please believe, Sir, that I am acutely aware of the extreme distance that exists between you and me, and that I consider the courtesy you showered upon me as an honor of which I will always be proud, and that I will never be able to forget—
              I am leaving your neighborhood and going to settle in Lynchburg, where I hope to find the means of overcoming misfortune. Having been received at your house, Sir, and admitted to your table is almost my only claim on the benevolence of the inhabitants of Lynchburg. Could I hope that I would not be committing an indiscretion in asking you for an introduction to some of the people in that town? If you grant me my request, Sir, please hand everything to Mr. Wells, who will forward it to me, because urgent business obliges me to depart tomorrow morning. I also beg you, Sir, to believe in the gratitude and profound respect with which—
              
              
                I have the honor to be, Sir, your very humble and very obedient servant—
                A. F. De Laage
              
            
            
              Mrs. De Laage asks that you present her respects to Mrs. Randolph—
            
          
        